Citation Nr: 0800019	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-13 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 20 percent for 
degenerative joint disease and degenerative disc disease at 
L5-S1.  

2. Entitlement to a rating higher than 10 percent for 
residuals of postoperative right shoulder.  

3. Entitlement to a rating higher than 10 percent for 
tendonitis of the left shoulder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1982 to November 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in February 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, TX.  While on appeal in a rating decision of 
September 2005, the RO increased the rating for the service-
connected degenerative joint disease and degenerative disc 
disease at L5-S1 to 20 percent. 


FINDINGS OF FACT

1. Degenerative joint disease and degenerative disc disease 
at L5-S1 is manifested by flexion limited to 60 degrees 
without abnormal curvature of the spine, loss of lateral 
motion, or incapacitating episodes. 

2. The right shoulder disability is manifested by decreased 
range of motion, but not such that it equates to limitation 
of the arm to the shoulder level.

3. The left shoulder disability is manifested by decreased 
range of motion, but not such that it equates to limitation 
of the arm to the shoulder level.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for 
degenerative joint disease and degenerative disc disease at 
L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5293 (effective September 23, 2002), 5292, 
5295, (2003), Diagnostic Codes 5237-5243 (2007).

2. The criteria for a rating higher than 10 percent for 
residuals of postoperative right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 
(2007).

3. The criteria for a rating higher than 10 percent for 
tendonitis of the left shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5201, 5203 
(2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2003 and in March 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claims, namely, evidence of an increase in severity of 
the service -connected disabilities.  The veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  The veteran was asked to submit any evidence 
that would include that in his possession.  The notice 
included the provisions for the disability ratings and for 
the effective date of the claims, that is, the date of 
receipt of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the timing of the VCAA notice about the 
degree of disability came after the initial adjudication, it 
did not comply with the requirement that the notice must 
precede the adjudication.  At this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claims, and 
any deficiency as to the timing of the VCAA regarding the 
degree of disability has not prejudiced the veteran's appeal. 
 Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim)

To the extent that the timing of the VCAA notice about the 
effective date of the claims came after the initial 
adjudication, it did not comply with the requirement that the 
notice must precede the adjudication. As the claims for 
increase are denied, no effective date can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error of 
the VCAA notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA records and 
afforded the veteran VA examinations in January 2004 and 
August 2005.  As the veteran has not identified any 
additional evidence pertinent to the claims and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Policy for Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

Degenerative Joint Disease and Degenerative Disc Disease at 
L5-S1

Factual Background

VA records, dated in 2003, show that the veteran was treated 
for chronic low back pain.  

On VA examination in January 2004, the veteran complained of 
non-radiating sharp lower back pain.  He complained of daily 
flare-ups which immobilized him.  An x-ray revealed disc 
space narrowing at the L5-S1 level and facet degenerative 
changes at L5-S1.  

On physical examination, flexion was to 80 degrees, extension 
was to 25 degrees, right and left lateral flexion were to 25 
degrees and right and left rotation were to  20 degrees.  
There was no fixed flexed posture.  The examiner noted the 
veteran had pain on all extremes of motion, but there was no 
weakened movement against moderate resistance, no excess 
fatigability, and no incoordination.  The veteran had 
bilateral normal sensation across the L-4/5 dermatomes.  
Proprioception and vibratory sensation were intact.  The 
examiner indicated there were no incapacitating episodes 
during the past 12 months.  

VA records show that in March 2005 the veteran complained of 
radiating back pain, primarily to the left side.  

In a rating decision dated in March 2005, the RO granted 
service connection for radiculopathy of the left lower 
extremity secondary to degenerative joint disease and 
degenerative disc disease at L5-S1 and assigned a rating of 
10 percent under the diagnostic code of the neurological 
manifestations.  The veteran did not appeal the 10 percent 
rating for the neurological involvement.  



On VA examination in August 2005, the veteran complained of 
chronic pain and stiffness with increased physical activity.  
The examiner noted there was no additional limitation of 
motion or functional impairment during flare-ups.  The 
veteran stated that he did not lose any work over the past 
year requiring bedrest due to back pain.  

Upon physical examination, the examiner reported there was no 
loss of normal curvature of the back.  Range of motion was 
forward flexion to 60 degrees with discomfort, extension to 
20 degrees with discomfort, right and left lateral flexion 
were to 30 degrees, and right to left lateral rotation were 
to 45 degrees.  The examiner noted there was no additional 
limitation by pain, fatigue, weakness, loss of coordination 
or lack of endurance following repetitive movement.  There 
was no spasm, weakness, tenderness or guarding.  

Neurological examination showed gait, posture and balance 
were normal.  The examiner noted there was no evidence of 
sensory or motor impairment.  A MRI revealed spondylosis at 
the L5-S1 level, osteoarthritic changes in the facet joints, 
and a small disk herniation, which impinged slightly on the 
left L5 nerve root.  

Rating Criteria 

Degenerative joint disease and degenerative disc disease of 
the lumbosacral spine is currently rated 20 percent disabling 
under Diagnostic Code 5237 (lumbosacral strain) and 
Diagnostic Code 5243 (intervertebral disc syndrome. 

Since the veteran filed his claim for increase, the criteria 
for evaluating a disability of the spine have changed.

The criteria for degenerative disc disease under Diagnostic 
Code 5293 (hereinafter the old criteria) were revised on 
September 23, 2002, (hereinafter the interim criteria). On 
September 26, 2003, the interim criteria were revised, which 
included the renumbering of Diagnostic Code 5293 to 
Diagnostic Code 5243 (hereinafter the current criteria).

Under the old criteria, the criteria for the next higher 
rating, 40 percent, were severe degenerative disc disease 
with recurring attacks with intermittent relief. 38 C.F.R. 
§ 4.71a, DC 5293.

Under the interim criteria, degenerative disc disease could 
be rated by combining separate ratings for chronic neurologic 
and orthopedic manifestations, or rated on the basis of the 
total duration of incapacitating episodes. The criteria for 
the next higher rating, 40 percent, based on incapacitating 
episodes, are incapacitating episodes having a total duration 
of at least 4 but less than 6 weeks during the past 12 
months. 38 C.F.R. § 4.71a, DC 5293. 

An incapacitating episode was a period of acute signs and 
symptoms that required bed rest prescribed by a physician and 
treatment by a physician.

Under the current criteria, the rating for degenerative disc 
disease on the basis of the total duration of incapacitating 
episodes or by combining separate ratings for chronic 
neurologic and orthopedic manifestations remained the same. 
The primary change was a new General Rating Formula for 
evaluating orthopedic manifestations.

Under the General Rating Formula, the criterion for the next 
higher rating, 40 percent, based on limitation of motion of 
the lumbar spine, is flexion to 30 degrees or less.

Also applicable is Diagnostic Code 5292 for limitation of 
motion of the lumbar spine. Under the old Diagnostic Code 
5292, the criterion for the next higher rating, 40 percent, 
was severe limitation of motion (old criteria).

Also for lumbosacral strain, the criteria were also revised 
as of September 2003. Under the old Diagnostic Code 5295, 
lumbosacral strain, in effect prior to September 2003, the 
criteria for the next higher rating, 40 percent, were severe 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Under the current criteria, effective from September 2003, 
Diagnostic Code 5292 was renumbered and rated by analogy to 
Diagnostic Code 5242, and Diagnostic Code 5295 is now 
Diagnostic Code 5237.  The criteria are the same for either 
limitation of motion, Diagnostic Code 5242, or lumbosacral 
strain, Diagnostic Code 5237, under the General Rating 
Formula.

Under the General Rating Formula, the criterion for the next 
higher rating, 40 percent, based on either limitation of 
motion, DC 5242, or lumbosacral strain, DC 5237, is flexion 
of the lumbar spine to 30 degrees or less.

Analysis  

To warrant a rating higher than 20 percent for degenerative 
disc disease of the lumbar spine under the old criteria, 
Diagnostic Code 5293, the veteran would have to have severe 
degenerative disc disease with recurring attacks with 
intermittent relief.

The record shows that the veteran has complained of chronic 
low back pain on both VA examinations.  On VA examination in 
2004, although the veteran had pain on all extremes of 
motion, there was no weakened movement against moderate 
resistance, no excess fatigability, or incoordination.  The 
veteran had normal sensation across the L4 and L5 dermatomes.  
Proprioception and vibratory sensation were intact.  There 
were no incapacitating episodes during the past 12 months. 

On VA examination in 2005, the examiner noted there was no 
additional limitation by pain, fatigue, weakness, loss of 
coordination, or lack of endurance following repetitive 
movement.  There was no spasm, weakness, tenderness, or 
guarding.  And the neurological examination showed normal 
gait, posture, and balance.  The was no evidence of sensory 
or motor impairment.  

The above findings on the VA examinations do not more nearly 
approximate or equate to severe symptoms of recurring attacks 
compatible with sciatica neuropathy, such as absent ankle 
reflexes or other neurological findings appropriate to the 
site of the disc disease.  Accordingly, without documentation 
of such recurring attacks, the criteria for the next higher 
rating under the old Diagnostic Code 5293.

To warrant a rating higher than 20 percent under the old 
criteria for limitation of motion of the lumbar spine, 
Diagnostic Code 5292, the veteran would have to have severe 
limitation of motion.

On VA examination in 2004, flexion was to 80 degrees, 
extension was to 25 degrees, right and left lateral flexion 
were to 25 degrees and right and left rotation were to  20 
degrees.  And although the examiner noted the veteran had 
pain on all extremes of motion, there was no weakened 
movement against moderate resistance, no excess fatigability, 
and no incoordination.  And on VA examination in 2005, 
forward flexion was to 60 degrees with discomfort, extension 
was to 20 degrees with discomfort, right and left lateral 
flexion were to 30 degrees, and right to left lateral 
rotation were to 45 degrees.  The examiner noted there was no 
additional limitation by pain, fatigue, weakness, loss of 
coordination or lack of endurance following repetitive 
movement.  There was no spasm, weakness, tenderness or 
guarding. 

While there is clearly limited motion, the findings do not 
more nearly approximate or equate to severe limitation of 
motion of the lumbar, the criteria for the next higher rating 
under the old DC 5292.

To warrant a rating higher than 20 percent under the old 
criteria for lumbosacral strain, DC 5295, the veteran would 
have to have severe lumbosacral strain. The record shows that 
listing of the spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo- 
arthritic changes, or abnormal mobility on forced motion are 
not demonstrated.  Accordingly, the reported findings do not 
more nearly approximate or equate to severe impairment, the 
criteria for the next higher rating under the old DC 5295.

For neurological manifestations under the interim Diagnostic 
Code 5293 and for neurological abnormality under the current 
Diagnostic Code 5237, the veteran has a separate rating of 10 
percent for radiculopathy of the left lower extremity, which 
the veteran has not appealed. 

As for incapacitating episodes under the interim and current 
criteria, incapacitating episodes, namely, acute signs and 
symptoms that required bed rest prescribed by a physician and 
treatment by a physician, are not documented.

For the current criteria for orthopedic manifestations under 
the new General Rating Formula, considering pain and 
functional loss due to pain, flexion is in the range of 60 to 
80 degrees with pain, which does not more nearly approximate 
or equate to limitation of flexion of the lumbar spine to 30 
degrees or less, considering 38 C.F.R. §§ 4.40, 4.45, and 
4.59.

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for 
degenerative joint disease and degenerative disc disease of 
lumbosacral spine under the old, interim, and current 
criteria, applying 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Residuals of Postoperative Right Shoulder and Tendonitis of 
the Left Shoulder

Factual Background

VA records in August 2003 show that the veteran was treated 
for shoulder pain. 

On VA examination in January 2004, it was noted that the 
veteran was left- handed. The veteran complained of constant 
non-radiating pain in the shoulders.  The examiner noted 
during a flare-up the veteran could hardly use his arms.  

Physical examination of the left shoulder revealed no 
atrophy, tenderness, crepitus, tenderness, or scapular 
winging.  There was a well healed surgical scar over the 
acromioclavicular joint of the right shoulder, but there was 
no atrophy or scapular winging.  There was tenderness, and 
crepitus in all degrees of the range of motion. , and no 
scapular winging.  

For the right shoulder, there was pain with greater than 160 
degrees of forward flexion, pain with greater than 170 
degrees of abduction, pain with greater than 80 degrees of 
external rotation, and pain with greater than 80 degrees of 
internal rotation.  For the left shoulder, there was pain 
with greater than 165 degrees of forward flexion, pain with 
greater than 170 degrees of abduction, pain with greater than 
85 degrees of external rotation, pain with greater than 80 
degrees of internal rotation.  The examiner commented that 
bilaterally there was no weakness with strong resistance, no 
excess fatigability, and no incoordination.  Painful motion 
with use was the major functional limitation.    

On VA examination in August 2005, the veteran complained of 
constant dull ache in the shoulders with increased pain with 
repetitive movement and overhead lifting.  There was no 
history of recent dislocation or subluxation.  The examiner 
noted there were no significant adverse effects on the 
veteran's occupational and recreational activities.   
Physical examination revealed that there was pain on forward 
flexion and abduction at 120 degrees bilaterally.  External 
and internal rotation of each shoulder was to 90 degrees 
bilaterally.  The examiner stated there was no additional 
pain, no fatigue, weakness, lack of endurance, or loss of 
coordination with repetitive movement.  There was no 
instability, abnormal movement, or guarding of movement.  The 
examiner found the shoulders to be essentially symmetrical.    

Analysis

In this case, the veteran's service-connected right and left 
shoulder disabilities have been rated as 10 percent disabling 
under Diagnostic Coder 5203, pertaining to impairment of the 
clavicle or scapula.  Under Diagnostic Code 5203, the 
criteria for the next higher rating, 20 percent, are nonunion 
with loose movement of the clavicle or scapula, or 
dislocation of the clavicle or scapula.  

Also, the left shoulder has been rated on the basis of 
limitation of motion of the shoulder.  Under Diagnostic Code 
5201, the criterion for the next higher rating, 20 percent, 
is limitation of motion of the arm at shoulder level.  

The normal range of motion of the shoulder is 180 degrees of 
forward elevation (flexion) and abduction, and 90 degrees of 
external rotation.  38 C.F.R. § 4.71, Plate I.  Limitation of 
motion at the shoulder level equates to 90 degrees of either 
flexion or abduction.  

On the basis of VA X-rays and no history of recent 
dislocation or subluxation, the criteria for a higher rating 
under Diagnostic Code 5203 have not been met as neither 
dislocation nor nonunion of the clavicle or scapula of either 
shoulder is shown.  

As for a higher rating under Diagnostic Code 5201, that is, 
limitation of motion of the arm to the shoulder level, that 
is, to 90 degrees, on VA examination in 2005, forward flexion 
and abduction with pain were to 120 degrees for each shoulder 
with no additional function loss due to pain, weakness, 
fatigue, lack of endurance, incoordination, or on repetitive 
motion.  As limitation of motion is not functionally limited 
to shoulder level, considering 38 C.F.R. §§ 4.40 and 4.45, 
the criteria for a 20 percent rating under Diagnostic Code 
5201 for either shoulder have not been met. 

As the preponderance of the evidence is against the claims 
for higher ratings at any time during the appeal period, the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  



In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria.  For this reason, the Board finds 
no basis to refer this case for consideration of an 
extraschedular rating


ORDER

A rating higher than 20 percent for degenerative joint 
disease and degenerative disc disease at L5-S1 is denied.  

A rating higher than 10 percent for residuals of 
postoperative right shoulder is denied.  

A rating higher than 10 percent for tendonitis of the left 
shoulder is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


